DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-7 and 11 are currently pending and have been examined.
Claims 8-10 are withdrawn from consideration.
Claim(s) 13-20 have been cancelled.

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1 -11) in the reply filed on February 15, 2021 is acknowledged.

Applicant states the traversal is on the ground(s) that the species T-shape and pi-shape are a generic feature of “a conductive contact,” and claim 1 is broad enough to encompass both the T-shape and pi-shape (Remarks pg. 10).  Examiner respectfully disagrees. As stated in the Restriction Requirement mailed 12/30/2020, these two species are mutually exclusive embodiments. The T-shaped is illustrated in Fig. 4 and the pi-shaped is illustrated in Fig. 5. The specification also provides additional structural features for each of these species that further defines them to be mutually exclusive from each other. For example, the pi-shaped cathode contact has two legs and an open region 590 on either side of the two legs [0072], the open region enables the pi-shaped cathode contact to insert the cathode structure assembled within the cathode space without interference from the pi-top. The specification goes on explaining that the placement is done by techniques defined in the specification that appear different than 

Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected where the conductive contact is a pi-shape, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 15, 2021.

.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "fabric like" in claim 4 is a relative term which renders the claim indefinite.  The term "fabric like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.
Applicant may overcome this rejection by just stating the term “fabric.”

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US20150084157A1 (Tegen).



Regarding claim 1, Tegen teaches an electronic structure may include: a semiconductor carrier, and a plurality of thin film batteries being monolithically integrated with the semiconductor carrier [0003].  Please refer to the annotated illustration below to depict the claimed limitations: 
Tegen teaches a substrate [i.e. carrier #102; 0091] with one or more trenches and a substrate top [illustrated below]; 
one or more electrically insulating layers, the electrically insulating layers covering the substrate top and one or more sides of the trench [illustrated in Fig. 4G #112 0140-i.e. The dielectric layer 112 being formed over the one or more battery layer stacks 404 a, 404 b and at least partially over the carrier 102 may provide a part of the contact structure 106] ; 
an anode disposed within the trench [illustrated below; 0087-0088]; 
an electrolyte disposed on the anode within the trench [illustrated below]; 

a conductive contact [i.e. current collector may consist of at least one material of the following group of materials, the group including: an electrically conductive material; 0091] disposed on the cathode structure, at least part of the conductive contact being disposed within the trench and the conductive contact partially sealing the anode, electrolyte, and cathode structure within the trench.

    PNG
    media_image1.png
    310
    395
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    302
    654
    media_image2.png
    Greyscale


Regarding claim 2, Tegen teaches a device, as in Claim 1, where the conductive contact is made of one or more of the following: a metal, aluminum (Al), a hardened Al alloy, Titanium (Ti), a Titanium Alloy or Nickel (Ni) [0091; i.e. metal]
In regards to the conductive layer disposed on the cathode, it is noted that #430 in Fig. 4G can be the claimed conductive contact, which may be electrically insulating or semiconducting [0149].  
Regarding claim 5, Tegen teaches a device further comprising: 
a conductive adhesive layer [Fig. 4G#130] covering the conductive contact enabling electrical conductivity between the conductive contact and the electrode [i.e may be electrically insulating or semiconducting] ; and 
a non-conductive adhesive layer [Fig. 5B #440; i.e hard mask; 0144-0145] covering the insulating layers cover the substrate top, the non- conductive adhesive layer completely sealing the trench.

Regarding claim 6, Tegen teaches where the conductive contact is a T-shape, the T-shape having a T-shape leg and a T-shape top, the T-shape leg disposed within the trench and in electrical contact with the cathode structure [depicted above in claim 1].
Regarding claim 7, Tegen teaches the device of claim 6 further comprising: 
a conductive adhesive layer covering the cathode structure covering the substrate top, 
wherein the T-shape leg are in contact with and over the conductive adhesive layer and where a non-conductive adhesive layer covers the T-shape leg sides and the T-shape top and completely seals the anode, electrolyte, and cathode structure within the trench [depicted in Fig. 5B and noted in claim 1’s rejection].


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US20150084157A1 (Tegen).

Regarding claim 3, Tegen teaches the cathode structure [#204e; 0090] comprises: 
a dielectric separator adhered to the cathode, the dielectric separator being ionically conducting for ions and electrically insulating for electrons; 
a cathode disposed on the dielectric separator; and 
a conductive layer disposed on the cathode, electrically connecting the cathode and conductive contact. In regards, to the claimed dielectric separator, it is noted, Tegen teaches that the electrolyte itself may have the function of the separator to achieve electronic conductivity of the thin film battery, at least two current collectors may be required, e.g. respectively adjoining at the two electrodes. A current collector for a battery may include an 
Additionally, [0047] of the present specification describes the solid polymer Electrolyte (SPE) is a composition using a separator material, thus Examiner has interpreted the separator can be interpreted to be a SPE. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US20150084157A1 (Tegen) and further in view of US20130252104A1 (Jo)


Regarding claim 4, Tegen is silent with regards to the dielectric separator is a woven fabric-like polymer material made from one of the following: Polyacrylnitrile (PAN), a quarternized polysulfone membrane, an electrospun Polyvinylidene fluoride, and a methylmethacrylate (MMA) / polyethylene (PE) composite. 
Jo teaches a positive electrode for a lithium ion secondary battery sequentially including a positive electrode collector, a positive electrode active material layer able to insert/extract lithium ions, and a lithium ion conductive layer [abs]. Jo teaches a separator used in a lithium ion secondary battery, for example, a polymer layer such as polyolefin, polypropylene, and polyethylene, a microporous film, a woven fabric [0038].
It is noted that although Sasaki does not explicitly recite that the separator is dielectric, the polymer materials that are recited in the claim are dielectric in nature, thus the separator inherently has the said feature of being “dielectric”. 
.



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150084157A1 (Tegen) and further in view of US20180076452A1 (Sasaki).

Regarding claim 11, Tegen is silent with regards to where the cathode structure comprises a cathode made of Lithium Manganese Oxyfluoride, with the approximate stoichiometry of Li2MnO2F, (LMOF) in combination with a solid polymer electrolyte (SPE) material. Sasaki teaches a battery includes a positive electrode containing a positive electrode active material, a negative electrode, and a solid electrolyte [abs].
Sasaki teaches the cathode comprises LixMeyOαFβ; In Formula (1), Me is at least one (that is, one or more selected from the group below) selected from the group consisting of Mn, Co, Ni, Fe, Al, B, Ce, Si, Zr, Nb, Pr, Ti, W, Ge, Mo, Sn, Bi, Cu, Mg, Ca, Ba, Sr, Y, Zn, Ga, Er, La, Sm, Yb, V and Cr and the conditions 1.7≦x≦2.2, 0.8≦y≦1.3, 1≦α≦2.5, and 0.5≦β≦2 are satisfied. [0015-0016], thus teaches the cathode is a Lithium Manganese Oxyfluoride. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tegen to further use the cathode taught by Sasaki because a battery with high energy density can be achieved [0018-0019].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US20150084157A1 (Tegen) in further view of US5, 766, 799 (Hong).
Claim 3 was previously rejected on pg. 7, this rejection uses a different interpretation of Tegen in further view of Hong. As noted in pg. 7 of the rejection, Tegen teaches the solid electrolyte layer can also be used as a separator. However, for compact prosecution purposes, Examiner has provided an alternate rejection to illustrate how the separator of the claimed invention would have been obvious in view of the prior art as noted below.

Regarding claim 3, Tegen teaches the cathode structure [#204e; 0090], 
a conductive layer disposed on the cathode [refer to claim 1 rejection], electrically connecting the cathode and conductive contact, however is silent in regards to: 
a dielectric separator adhered to the cathode, the dielectric separator being ionically conducting for ions and electrically insulating for electrons; 
a cathode disposed on the dielectric separator.
Hong teaches a sealed rechargeable hydride battery [abs]. Hong teaches a battery comprising a separator made of polysulfone and an electrolyte [col. 1 lines 65-67]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the structural elements of Hong in the device of Tegen’s. These known structural features, i.e. separator and electrolyte are known structures in the field of batteries and there would be a reasonable expectation of success as both teach a battery. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150084157A1 (Tegen) in further view of US5, 766, 799 (Hong) and US20180076452A1 (Sasaki).


Regarding claim 4, as noted above, modied Tegen teaches a dielectric separator, however is silent with regards to the dielectric separator is a woven fabric-like polymer material made from one of the following: Polyacrylnitrile (PAN), a quarternized polysulfone membrane, an electrospun Polyvinylidene fluoride, and a methylmethacrylate (MMA) / polyethylene (PE) composite. Sasaki teaches a battery includes a positive electrode containing a positive electrode active material, a negative electrode, and a solid electrolyte [abs]. Sasaki teaches the solid electrolyte is polyvinylidene fluoride [0072-0073].
It is noted that although Sasaki does not explicitly recite that the separator is dielectric, the polymer materials that are recited in the claim are dielectric in nature, thus the separator inherently has the said feature of being “dielectric”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tegen to further use the separator of Sasaki because it would be able to the transfer lithium ions between an active material and the solid electrolyte easily. As a result, a battery with higher energy density can be achieved [0071].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729